In the

     United States Court of Appeals
                     For the Seventh Circuit
                       ____________________
No. 21-2447
PATRICK B. CAGE,
                                                    Plaintiff-Appellant,
                                    v.

TIFFANY HARPER, et al.,
                                                 Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
           No. 17-cv-07621 — Steven Charles Seeger, Judge.
                       ____________________

       ARGUED APRIL 7, 2022 — DECIDED AUGUST 1, 2022
                  ____________________

    Before RIPPLE and SCUDDER, Circuit Judges. *
     SCUDDER, Circuit Judge. In May 2017 Chicago State Univer-
sity ﬁred its General Counsel, Patrick Cage. Litigation fol-
lowed, with Cage alleging that the decision violated both the
Illinois Ethics Act and the First Amendment by reﬂecting

    *Circuit Judge  Kanne died on June 16, 2022, and did not participate in
the decision of this case, which is being resolved under 28 U.S.C. § 46(d)
by a quorum of the panel.
2                                                  No. 21-2447

retaliation for his having blown the whistle on a potential con-
ﬂict of interest that arose when the Board of Trustees began
its search for a new University president. Cage likewise con-
tended that the University violated his due process rights by
shorting him two months of severance pay. The district court
entered summary judgment for the University defendants.
Seeing no errors in that decision, we aﬃrm.
                               I
                               A
    Patrick Cage served as the University’s General Counsel
from November 2009 until May 2017. Upon joining the Uni-
versity, he negotiated the terms and conditions of his employ-
ment in an oﬀer letter, which he signed upon accepting the
position. Everyone agrees that the signed oﬀer letter consti-
tutes Cage’s employment agreement with the University.
   The events that led to this litigation began in January 2017,
when Illinois Governor Bruce Rauner appointed four new
members to the University’s Board. Paul Vallas was one of the
new members. A month later Cage learned from media re-
ports that Vallas had an interest in serving as the University’s
next president, a position that became available after the pre-
vious president resigned in September 2016. Cage believed
that this news, if true, would present a conﬂict of interest un-
der the Board’s Bylaws: Vallas could not serve on the Board
while seeking employment with the University. Cage knew
that no steps had yet been taken to address the potential con-
ﬂict.
   Cage sought to raise his concern by requesting a meeting
with the Board’s Chairman, Dr. Marshall Hatch. The two met
for lunch in February 2017. Cage says he discussed the
No. 21-2447                                                 3

potential conﬂict with Dr. Hatch. For his part, however, Dr.
Hatch has no recollection of any such discussion.
    In March 2017 the Board began searching for an interim
president. One potential candidate the Board contacted was
Dr. Rachel Lindsey. During a Board meeting on March 27, the
Board agreed to select a new interim president at its next
meeting on April 7. According to the meeting minutes, the
Board discussed whether it could consider Vallas for the po-
sition given that he was a sitting Board member. The discus-
sion concluded with the Board members believing they could
consider Vallas so long as he resigned from the Board. Vallas
left the Board the following week.
   On the evening of April 6—the day before the meeting at
which the Board planned to decide on an interim president—
Cage sent a letter to each member renewing his concern that
Vallas had violated the University’s Bylaws by simultane-
ously serving on the Board and seeking employment with the
University. The April 7 meeting ended with the Board select-
ing Dr. Lindsey as its interim president.
    Six weeks later, on May 22, Dr. Lindsey ﬁred Cage, con-
cluding he was no longer the right person for the position. In
doing so, the University oﬀered Cage a severance package,
including pay equivalent to 44 weeks (just over 10 months) at
his current salary. Cage refused the oﬀer, believing that his
employment agreement aﬀorded him a full year of severance
pay.
    By its terms, the employment agreement states that the
“Chicago State University Board of Trustees Policies and Reg-
ulations Manual and the Chicago State University Adminis-
trative Procedures Manual govern [Cage’s] employment
4                                                    No. 21-2447

contract” and that Cage’s “appointment is guided by the
Board of Trustees regulations.” The agreement is otherwise
short on details but includes a termination clause specifying
that “[i]f you are terminated from this position, or the funding
supporting this position is not renewed, you will remain em-
ployed at the University for a period of six months at your
current salary.” The University Regulations, by contrast, have
their own provision regarding the rights of terminated em-
ployees. Speciﬁcally, Section II(B)(4)(b) of the Regulations
provides that employees who have worked for the University
for at least six years will receive 12 months’ notice of termina-
tion.
                                B
    On October 20, 2017, Cage invoked 42 U.S.C. § 1983 and
sued Dr. Lindsey, the Board of Trustees, and ﬁve individual
Board members. He alleged that the University ﬁred him in
retaliation for reporting the potential conﬂict of interest in vi-
olation of Illinois’s State Oﬃcials and Employees Ethics Act
and the First Amendment. He also claimed the University vi-
olated the Fourteenth Amendment’s Due Process Clause by
not paying him the 12 months of severance pay allegedly
promised by the Board’s Regulations.
    The district court entered summary judgment for the de-
fendants across the board. It concluded that Cage’s employ-
ment agreement governed the terms of his employment and
only entitled him to six months of severance pay. The district
court also determined that Cage could not succeed on his re-
taliation claims because his primary allegations about Paul
Vallas laboring under a conﬂict of interest fell outside the cov-
erage of the Illinois Ethics Act and the First Amendment.
No. 21-2447                                                      5

   Cage now appeals.
                                II
     Summary judgment is proper if the defendants show that
no material facts are genuinely disputed and that they are en-
titled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).
Our role is to take an independent look at the summary judg-
ment record to determine whether, drawing every inference
in Cage’s favor, the defendants have done so here. See id.; see
also Flexible Steel Lacing Co. v. Conveyor Accessories, Inc., 955
F.3d 632, 643 (7th Cir. 2020).
                                A
   The Fourteenth Amendment promises that “[n]o state
shall … deprive any person of life, liberty, or property, with-
out due process of law.” U.S. Const. amend. XIV, § 1. To suc-
ceed on a due process claim, Cage must demonstrate “(1) that
he had a constitutionally protected property interest, (2) that
he suﬀered a loss of that interest amounting to a deprivation,
and (3) that the deprivation occurred without due process of
law.” Moss v. Martin, 473 F.3d 694, 700 (7th Cir. 2007).
    The district court saw Cage’s claim as deﬁcient on the ﬁrst
prong—he lacked a property interest protected by the Consti-
tution in twelve months’ severance pay from the University.
We agree. Property interests “are created and their dimen-
sions are deﬁned by existing rules or understandings that
stem from an independent source such as state law.” Bd. of
Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). That law
can include state contract law. See Moss, 473 F.3d at 700. And,
as the parties acknowledge, the state law in question is Illinois
law. See Cromwell v. City of Momence, 713 F.3d 361, 363–64 (7th
Cir. 2013).
6                                                    No. 21-2447

    By its terms, Cage’s employment agreement entitled him
to six months’ pay upon separating from the University. For
their part, the Board’s Regulations state that an employee of
Cage’s seniority shall receive 12 months’ notice of termination
and, by extension, 12 months of severance pay upon being
ﬁred without advance notice. But Cage’s employment agree-
ment did not incorporate by reference the Regulations’ termi-
nation provision, and it was that reality that led the district
court to conclude that the University owed Cage only six
months of severance pay.
    Under Illinois law, a contract may incorporate by refer-
ence all or part of another document if it “show[s] an intention
to incorporate the document and make it part of the contract.”
188 LLC v. Trinity Indus., Inc., 300 F.3d 730, 736 (7th Cir. 2002)
(quoting Wilson v. Wilson, 577 N.E.2d 1323, 1329 (Ill. App. Ct.
1991)). The burden is on the “party seeking to enforce the
terms of an allegedly incorporated document” to show “’an
intention to incorporate the document and make it a part of
the contract.’” Id. at 736–37 (quoting Arneson v. Bd. of Trustees,
McKendree Coll., 569 N.E.2d 252, 256 (Ill. App. Ct. 1991)). That
intention must be “clear and speciﬁc.” Id. at 736.
    Cage’s employment agreement included both an express
six-month severance term and a provision stating that the
Regulations “govern” the agreement. Cage urges us to read
the latter provision as trumping the former. We cannot do so,
as that reading is inconsistent with the agreement’s clear and
precise language. We see the speciﬁc six-month provision as
deﬁning what the parties agreed to—a provision that sup-
plants the more general reference to the Regulations. We
know of no other way to make sense of the parties’ express
agreement to a six-month term of severance pay—a provision
No. 21-2447                                                   7

that stands in stark contrast to other portions of the agreement
that omit speciﬁc terms and conditions and instead more gen-
erally incorporate the Board’s Regulations by stating that
Cage will receive the same fringe beneﬁts as every other ad-
ministrative employee.
    That the Regulations “govern” Cage’s employment agree-
ment does not change our conclusion. The Regulations do
govern (by deﬁning the terms and conditions of a particular
beneﬁt) where the employment agreement is silent and, un-
like the approach the parties took with severance pay, omits
a speciﬁc provision on the amount or duration of the beneﬁt
in question. This observation reﬂects the black letter principle
of reading contracts to avoid interpretations that render ex-
press terms superﬂuous. See Evans v. Lima Flight Team, Inc.,
869 N.E.2d 195, 201 (Ill. App. Ct. 2007) (rejecting an interpre-
tation that “would render [a] phrase … superﬂuous” because
“[c]ontractual terms should be construed so as to avoid the
conclusion that other terms are redundant”).
    Nothing prevented the parties from expressly incorporat-
ing the 12-month severance period from the Regulations.
And, as we recently observed, “Illinois law imposes a strong
presumption against provisions that easily could have been
included in the contract but were not.” Holmes v. Godinez, 991
F.3d 775, 780 (7th Cir. 2021) (cleaned up). Put most simply,
Cage is bound by what he and the University negotiated and
then expressly included in his employment agreement—a six-
month severance pay period. This provision beneﬁted Cage
early in his tenure at the University by guaranteeing him three
more months of severance pay than the Regulations other-
wise would have provided during his ﬁrst and second years
of employment. And, conversely, the six months beneﬁted the
8                                                      No. 21-2447

University by lowering the amount it would have to pay Cage
upon termination later in his tenure.
    Holding the parties to the bargain they struck, Cage had
no property interest in twelve months of severance pay. The
district court was right to reach this same conclusion in enter-
ing judgment for the University defendants on Cage’s due
process claim.
                                 B
    This brings us to Cage’s claim under the State Oﬃcials and
Employees Ethics Act. The Ethics Act protects whistleblowers
by prohibiting retaliation against a state employee after he
“[d]iscloses or threatens to disclose to a supervisor or to a
public body an activity, policy, or practice of any oﬃcer,
member, State agency, or other State employee that the State
employee reasonably believes is in violation of a law, rule, or regu-
lation.” 5 ILCS 430/15-10(1) (emphasis added).
    Cage contends that he engaged in protected activity—re-
porting the alleged conﬂict of interest and Bylaws violation
relating to Board member Paul Vallas—only then to lose his
job. For Cage’s concern about Vallas to fall within the cover-
age of the Ethics Act, he had to show that the University’s By-
laws are “a law, rule, or regulation” within the meaning of the
enactment. Here too we agree with the district court that he
failed to do so.
    Cage is not arguing that the Bylaws constitute a “law” or
“regulation.” For good reason. The Bylaws come from the
University itself, not the Illinois General Assembly or any
state regulatory department or agency. The question, then, is
whether a provision in the Bylaws (here, relating to
No. 21-2447                                                     9

impermissible conﬂicts of interest) constitutes a “rule” within
the meaning of the Ethics Act.
    Nowhere in the statute did the Illinois General Assembly
deﬁne the term “rule.” Nor has the Illinois Supreme Court in-
terpreted the term’s meaning under the Ethics Act. In these
circumstances, our role is to predict how the state’s highest
court would answer the question presented—whether the By-
laws provision in question is a “rule.” See Cmty. Bank of Tren-
ton v. Schnuck Mkts., Inc., 887 F.3d 803, 807 (7th Cir. 2018). Our
analysis can and should “take into account trends in a state’s
intermediate appellate decisions.” Id. at 811; see also In re Zim-
mer, NexGen Knee Implant Prods. Liab. Litig., 884 F.3d 746, 751
(7th Cir. 2018) (recognizing that when there is no prevailing
authority from the Illinois Supreme Court, we must “‘consult
and follow the decisions of intermediate appellate courts’ to
predict how the supreme court would act given the chance,
unless ‘there is a convincing reason to predict the state’s high-
est court would disagree’”) (quoting ADT Sec. Servs., Inc. v.
Lisle-Woodridge Fire Prot. Dist., 672 F.3d 492, 498 (7th Cir.
2012)).
    The only Illinois appellate decision that has interpreted
the meaning of “rule” under the Ethics Act is Snow v. Depart-
ment of Human Services, 2019 IL App (4th) 180060-U. In Snow,
albeit in an unpublished decision, the court interpreted “rule”
within the meaning of the Ethics Act by drawing on the Gen-
eral Assembly’s deﬁnition of the same word in the Illinois Ad-
ministrative Procedure Act, which we refer to as the IAPA. See
id. ¶ 38. Under the IAPA, a rule is an “agency statement of
general applicability that implements, applies, interprets, or
prescribes law or policy” and excludes “statements concern-
ing only the internal management of an agency and not
10                                                  No. 21-2447

aﬀecting private rights or procedures available to persons or
entities outside the agency.” 5 ILCS 100/1-70. Applying this
deﬁnition, the court in Snow concluded that an agency’s inter-
nal parking policy was not a “rule” within the meaning of the
Ethics Act. Snow, 2019 IL App (4th) 180060-U, at ¶ 39.
   Under Snow’s interpretation of “rule,” the University’s By-
laws fall outside the coverage of the Ethics Act, as they con-
cern matters of institutional governance and management
and not the private rights of non-employees.
   Snow’s interpretation ﬁnds structural reinforcement in the
Ethics Act itself. Recall that the term “rule” sits between “law”
and “regulation” in the statutory language at issue. See 5 ILCS
430/15-10(1). Both laws and regulations are the product of a
formal process and carry the force of law, suggesting that a
rule likewise must go through a formal (or some analogous)
process and have legal eﬀect. See Gustafson v. Alloyd Co., 513
U.S. 561, 575 (1995) (“[A] word is known by the company it
keeps.”); see also United States v. Williams, 553 U.S. 285, 294
(2008) (“[A] word is given more precise content by the neigh-
boring words with which it is associated.”).
    Going further, the General Assembly’s other uses of the
term “rule” in the Ethics Act bolster this conclusion by often
tying the word’s meaning to the IAPA or formal processes.
See People v. Maggette, 747 N.E.2d 339, 347 (Ill. 2001) (“Where
a word is used in diﬀerent sections of the same statute, the
presumption is that the word is used with the same meaning
throughout the statute, unless a contrary legislative intent is
clearly expressed.”). The Ethics Act, for example, created the
Executive Ethics Commission and authorized the Commis-
sion to “promulgate rules,” including “emergency rules un-
der the Illinois Administrative Procedure Act.” 5 ILCS 430/20-
No. 21-2447                                                   11

15(1); see also Promulgate (3), Black’s Law Dictionary (11th ed.
2019) (“Administrative law. (Of an administrative agency) to
carry out the formal process of rulemaking by publishing the
proposed regulation, inviting public comments, and approv-
ing or rejecting the proposal.”). The Ethics Act also empow-
ered the Auditor General to “adopt emergency rules under
the Illinois Administrative Procedure Act.” See 5 ILCS 430/30-
5(b). While the statute’s discussion of the Legislative Ethics
Commission does not expressly invoke the IAPA, it does au-
thorize that body to “promulgate rules” and it requires notice
and an opportunity for comment before the rules go into ef-
fect. 5 ILCS 430/25-15(1). In all, this context suggests that the
General Assembly used the term “rule” within the Ethics Act
the same way it used the same term in the IAPA—to connote
and require elements of formal rulemaking.
    Cages presses a diﬀerent conclusion by urging us to view
“rule” in the broad way permitted by dictionary deﬁnitions of
the term. Merriam-Webster’s Dictionary, he tells us, deﬁnes
“rule” as “a prescribed guide for conduct or action” or a “reg-
ulation or bylaw governing procedure or controlling con-
duct.”        Rule,      Merriam-Webster’s         Dictionary,
https://www.merriam-webster.com/dictionary/rule (last vis-
ited Aug. 1, 2022).
    Cage goes too far. Under his expansive construction, the
term “rule” would render other statutory terms superﬂuous
and risk absurd results. If “rule” encompassed all directives
from a state department, agency, or other institution, the
terms “law” and “regulation” in the Ethics Act would serve
no purpose. See Maggette, 747 N.E.2d at 347 (rejecting the dic-
tionary deﬁnition of a statutory term because it was incon-
sistent with the statute as a whole).
12                                                    No. 21-2447

     Even more, Cage’s preferred deﬁnition lacks a limiting
principle. If “rule” covered any and all mandates, protocols,
and expectations governing the conduct of state employees,
the Ethics Act’s whistleblower provision would apply to re-
ports of violations of minor, even trivial, workplace rules—a
result that the legislature could not have intended. See Dynak
v. Bd. of Educ. of Wood Dale Sch. Dist. 7, 164 N.E.3d 1226, 1231
(Ill. 2020) (stating that courts “may consider the consequences
that would result” from a particular interpretation, “pre-
sum[ing] that the legislature did not intend absurdity, incon-
venience, or injustice”). And this lack of a limiting principle is
inconsistent with how Snow interpreted the Ethics Act. See
2019 IL App (4th) 180060-U, ¶ 41 (“[A] policy does not trigger
the protections of the Ethics Act unless that policy, or a mod-
iﬁcation to the policy, violates a law, rule, or regulation.”) (in-
ternal quotations and citation omitted). Indeed, the court in
Snow rejected the contention that an organization’s internal
parking policy constituted a “rule” within the meaning of the
Ethics Act. See id. ¶ 42.
   In short, the district court correctly concluded that the
University Bylaws are not rules within the meaning of the
Ethics Act. And because Cage’s actions fell outside the stat-
ute’s protections, the district court was right to enter sum-
mary judgment for the defendants.
                                C
    We come then to Cage’s First Amendment retaliation
claim. To prove this claim, Cage had to show that: (1) he en-
gaged in constitutionally protected speech; (2) he suﬀered a
deprivation likely to deter him from exercising his First
Amendment rights; and (3) his speech was a motivating factor
No. 21-2447                                                  13

in his employer’s adverse action against him. See Sweet v.
Town of Bargersville, 18 F.4th 273, 277–78 (7th Cir. 2021).
    We begin with a “threshold inquiry into the nature of the
speech at issue” to determine whether the speech is constitu-
tionally protected. Kennedy v. Bremerton Sch. Dist., 142 S. Ct.
2407, 2423 (2022). This question comes ﬁrst because the Free
Speech Clause only “protects a public employee’s right to
speak as a citizen addressing matters of public concern under
certain circumstances.” Vose v. Kliment, 506 F.3d 565, 569 (7th
Cir. 2007). “[W]hen public employees make statements pur-
suant to their oﬃcial duties, the employees are not speaking
as citizens for First Amendment purposes, and the Constitu-
tion does not insulate their communications from employer
discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). The
Supreme Court has held that the inquiry should be a “practi-
cal one,” focusing on “the duties an employee actually is ex-
pected to perform,” as opposed to strictly what is listed in his
formal job description. Id. at 424–25.
    Cage’s employment agreement describes his job duties at
a high level, including by establishing that he was “expected
to provide counsel and advice concerning compliance with
federal and state statutes and regulations, provide advice for
all issues relating to civil services rules and regulations, em-
ployment law, … and monitoring and resolving disputes
which may lead to litigation.” As a practical matter, these du-
ties came to include many others. Indeed, an outside consult-
ing ﬁrm prepared an independent assessment of Cage’s role
in 2013 and concluded that, as the General Counsel, he was
responsible for “oversee[ing] all legal matters of the Univer-
sity,” and was not conﬁned to the responsibilities listed in his
employment agreement. The report also explained that Cage
14                                                 No. 21-2447

was “involved in all major decisions made” at the University
and was a “key advisor for the President of the University.”
Cage testiﬁed along the same lines during his deposition, stat-
ing that his “primary duty” as General Counsel was to “re-
duce and eliminate risk to the [U]niversity.”
    We have no diﬃculty seeing Cage’s reporting of Board
member Paul Vallas’s potential conﬂict of interest as within
the scope of his responsibilities as General Counsel. The Uni-
versity’s adherence to its Bylaws generally serves to reduce
the institution’s legal risk. But even at a more speciﬁc level,
adhering to the provisions prohibiting conﬂicts of interest
also reduces risk because, as the district court explained,
“those kinds of violations could complicate hiring decisions,
create additional search costs, and result in legal conse-
quences if there was a conﬂict of interest.”
    In these circumstances, the only reasonable conclusion is
that Cage acted in furtherance of his responsibilities as the
University’s chief legal oﬃcer when he raised concerns about
the potential conﬂict of interest ﬂowing from Vallas simulta-
neously serving on the University’s Board and seeking to be-
come the institution’s next president. All of this explains why
his speech lacked protection under the First Amendment.
                              III
    Finally, Cage challenges the district court’s denial of his
request to amend his complaint. We owe some additional con-
text around what transpired in the district court.
    After the parties had completed their summary judgment
brieﬁng, but before the district court issued its decision, Cage
sought permission to ﬁle a third amended complaint. His mo-
tion came more than three years after the deadline for
No. 21-2447                                                   15

amendments had passed. Arguing that the defendants ad-
vanced a new argument at the summary judgment stage—
that his termination rights arose out of his employment agree-
ment, not the Regulations—Cage sought to add a due process
claim based on his employment agreement. The district court
concluded that there was no good cause for the late amend-
ment and denied the motion.
    We see no abuse of discretion in that ruling. District courts
generally evaluate a motion for leave to amend a complaint
under Federal Rule of Civil Procedure 15(a)(2), which pro-
vides that courts “should freely give leave when justice so re-
quires.” But under Rule 16, which governs scheduling orders
and includes a deadline for ﬁling amended pleadings, a
“schedule may be modiﬁed only for good cause and with the
judge’s consent.” Fed. R. Civ. P. 16(b)(4). Given this tension,
we have held that a district court may “apply the heightened
good-cause standard of Rule 16(b)(4) before considering
whether the requirements of Rule 15(a)(2) were satisﬁed.” Al-
ioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011). “In
making a Rule 16(b) good-cause determination, the primary
consideration for district courts is the diligence of the party
seeking amendment.” Id. at 720.
    The timeline here is important. Cage did not seek to add a
due process claim based on his employment agreement until
January 2021—nearly 32 months after the deadline to amend
his pleadings had passed, more than a year after fact discov-
ery closed in December 2019, and several months after the
parties replied to eight separate summary judgment motions.
Yet Cage had all the information he needed to include that
claim much earlier in the litigation. Indeed, Cage—an attor-
ney with expertise in employment law—surely knew from
16                                                 No. 21-2447

the very outset of this dispute with the University that his em-
ployment agreement was highly relevant to his employment-
related lawsuit. On these facts, Cage has not shown good
cause to add a due process claim at this late stage of the liti-
gation.
    In any event, it would be futile to permit the amendment.
See Bethany Pharmacal Co. v. QVC, Inc., 241 F.3d 854, 861 (7th
Cir. 2001) (“An amendment is futile if the added claim would
not survive a motion for summary judgment.”). Cage’s em-
ployment agreement entitled him to six months’ termination
pay. But the University, in connection with ﬁring Cage, of-
fered him around ten months of separation pay. Summary
judgment would therefore be proper for the defendants even
if Cage were allowed to amend because “[a] job action that
causes no pecuniary loss whatsoever does not implicate the
Constitution.” Barrows v. Wiley, 478 F.3d 776, 780 (7th Cir.
2007) (cleaned up). Cage cannot now be heard to complain of
losing six months of termination pay when he previously de-
clined the University’s oﬀer of ten months. On these facts, the
district court did not abuse its discretion in denying Cage’s
motion for leave to amend.
  For these reasons, the district court’s entry of judgment is
AFFIRMED.